Citation Nr: 1008586	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery 
disease to include myocardial infarction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the Appellant's Spouse




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issue of service connection for coronary artery disease 
to include myocardial infarction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange in service.  

2.  Hypertension is related to Agent Orange exposure. 


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962 through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), including Note 2 (2009).  66 Fed. Reg. 23, 166- 
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

Here, the Veteran claims that his hypertension is due to 
either his Agent Orange exposure or his service-connected 
diabetes mellitus, type II.  Although the Veteran's disorder 
is not listed in the statute as presumptively due to Agent 
Orange, he may still sustain a claim for service connection 
of his condition if he can provide direct evidence of a link 
between his current diagnosis and service, including exposure 
to Agent Orange, or his service-connected disability.

Service personnel records reflect service in Vietnam for 
which Agent Orange exposure is presumed.  The Veteran's exit 
examination in May 1969 reflected elevated blood pressure.  
Post service treatment records indicate a diagnosis of 
hypertension in October 1997.  

The Board finds that the medical evidence supports a nexus 
between active duty service and the current hypertension 
disorder.  Specifically, a private medical opinion indicates 
that the Veteran's hypertension is more likely than not due 
to his Agent Orange exposure.  The private physician was the 
Veteran's primary care physician and had access to medical 
records dating from October 1997.  The physician's opinion 
was based on his knowledge of the Veteran's medical history 
as well as an Institute of Medicine 2004 committee update 
regarding Agent Orange.  Therefore, the Board finds the 
opinion highly probative. 

The Board acknowledges a negative February 2008 VA opinion 
which considered whether the Veteran's hypertension was 
related to his service-connected diabetes mellitus, type II 
or otherwise related to service.  The examiner based his 
opinion on the fact that hypertension was not shown in 
service and the records available at the time of the 
examination did not show a diagnosis of diabetes mellitus, 
type II prior to a diagnosis of hypertension.  Following the 
VA examination, a more complete medical record became 
available.  The examiner did not have the complete record 
when he opined as to the relationship of hypertension and 
service-connected diabetes mellitus, type II or service.  
Therefore, the Board finds the VA examiner's opinion to be 
less probative than the private medical opinion.  

Based on the foregoing, the Board finds no adequate basis to 
reject the competent medical evidence and the private medical 
opinion of record that is favorable to the Veteran, based on 
a rational lack of credibility or probative value.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board 
resolves any doubt in the Veteran's favor.  As such, service 
connection for hypertension is granted.  


ORDER

Service connection for hypertension is granted. 
REMAND

Regarding the Veteran's claim for service connection for 
coronary artery disease to include myocardial infarction, 
further development is required.  Specifically, the Veteran's 
complete medical record was not available at the time of his 
February 2008 VA examination.  Records available subsequent 
to the examination included an impression of diabetes 
mellitus, type II in October 1997, prior to the Veteran's 
myocardial infarction.  The VA examiner did not consider this 
when he issued his negative opinion regarding the 
relationship between the Veteran's disorder and his service-
connected diabetes mellitus, type II.  Further, the examiner 
did not consider whether the service-connected diabetes 
mellitus, type II aggravated the Veteran's coronary artery 
disease even if it did not cause the disease. 

Moreover, as hypertension has now been service-connected, an 
examination is necessary to determine whether the Veteran's 
coronary artery disease disorder was caused or aggravated by 
his service-connected hypertension or service-connected 
diabetes mellitus, type II.  

Based on the foregoing, the Veteran should be scheduled for a 
VA examination and opinion to evaluate the relationship 
between his current disorder and his service-connected 
disabilities or service. 

The Veteran must be advised of the importance of reporting to 
the scheduled examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Lastly, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorder should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records related 
to coronary artery disease and diabetes 
mellitus, type II, from the following: 
(1) the VA Outpatient Treatment Center in 
Jacksonville, Florida for the period from 
February 2009  to the present; (2) from 
the VA medical facility in St. Augustine, 
Florida for the period from April 2009 to 
the present.  Any negative response 
should be noted in the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
his current coronary artery disorder, to 
include myocardial infarction.  The 
claims folder should be made available to 
and reviewed by the examiner and such 
review should be noted in the examination 
report.  All indicated studies should be 
performed and all findings should be 
reported in detail.  

The examiner's opinion should 
specifically address whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
coronary artery disorder had its onset in 
service, or was caused or aggravated by 
any service-connected disability to 
include his service-connected 
hypertension or service-connected 
diabetes mellitus, type II.  The examiner 
must consider the Veteran's private 
treatment records located in the claims 
file.  The rationale for all opinions 
should be provided in a legible report.  

3.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  Readjudicate the issue on appeal, to 
include any additional evidence obtained 
as a result of this Remand that may not 
have been previously considered.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


